DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18, 20, 24-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites a positive displacement pump, however, the applicant’s original disclosure does not appear to support such limitation or at least the scope of this limitation.
Claim 14 recites a kinetic energy fluid pressurized between zero psi and ten psi, wherein a flow of the kinetic energy fluid over a film of the feedstock within the spray fixture forms droplets containing the feedstock; however, the applicant’s original disclosure does not appear to support such limitation or at least the scope of this limitation.

Claim 26 recites the kinetic energy fluid flows along a single flow path; however, it is unclear where this limitation can be found in the original disclosure.
Claim 28 recites a first inlet for the kinetic energy fluid, a second inlet for the feedstock and an outlet comprising a plate; a channel outlet; and an opening between the plate and the channel outlet; however, it is unclear where support can be found for these limitations.
Claim 29 recites channel outlet is configured in close proximity to the plate, where the plate is separated from the channel outlet according to an adjustable distance, wherein the adjustable distance creates the opening, wherein the opening comprises a circumferential arc extending from one degree to 360 degrees around a longitudinal central axis of the spray fixture; however, it is unclear where the support is found for these limitations.
Claims 14-18, 20, 24-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a low pressure pump or a peristaltic pump, does not reasonably provide enablement for a scope of all positive displacement pumps. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The In re Wands analysis for determining enablement and undue experimentation is as follows:
(A) The breadth of the claims; currently the claimed invention requires any displacement positive pump, but a peristaltic pump appears to be only one type of displacement positive pump. 
(C) The state of the prior art; there are multiple ways of moving or transferring semi-solid material other than using a peristaltic pump.
(E) The level of predictability in the art; the predictability of the claimed invention is low due to the high amount of guesswork to determine which delivery or transfer mechanisms falls under positive displacement pump that will be operable.
(F) The amount of direction provided by the inventor; there is little direction provided by the inventor in guiding which specific mechanisms are considered as positive displacement pump.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-15, 20, 23-26, 28-29 is/are rejected under 35 U.S.C. 103 as obvious over Eastin [US 20090241817] in view of Carison [US 6582516].
Claim 14: Eastin teaches a system for spray or emission for food applications based on lability characteristics [Fig. 1; 0086] comprising: an applicator having an adjustable speed [0237] and comprising: a first port; a second port [Fig. 30; Fig. 51]; and at least one adjustable valve [0197], wherein each of the first port and the second port being configured for interchangeably receiving one or more components based on one or more lability characteristics of a feedstock [0093], wherein the one of more liability characteristics of a feedstock may include lability thermodynamic, fluidic, or kinematic properties [0093-0096; claim 11]; a processor [0315; 0372]; a selected feedstock hopper having a third port configured to interface with the first port and a selected distribution mechanism (fixture) [Fig. 30], the selected distribution mechanism having a fourth port configured to interface with the second port, the selected distribution mechanism being coupled with the selected feedstock hopper via one or more delivery mechanisms (transfer mechanism) [Fig. 30; 0105-0107] and configured to spray or emit the 
However, the prior art does not appear to teach using the delivery or transfer mechanism as a positive displacement pump. Carison is provided. 
Carison teaches a peristaltic pump (positive displacement pump) and a hopper auger unit provide liquid and dry seed treatment formulations to the coating unit, where the liquid metering system can be conveyed by a peristaltic pump and the dry treatment metering system can be conveyed from a hopper via an auger [abstract; col 2, ln 16-24]. It would have been obvious to one of ordinary skill in the art to use a peristaltic pump with an auger to convey different types of materials to the distribution unit since the feedstock mixture may be composed of dry and liquid material such as a semi solid mixture.  
Claim 15: Eastin teaches the applicator comprises a planter [0110].
Claim 20: Eastin teaches the applicator comprises a display for displaying the selected feedstock hopper and distribution mechanism and at least one of the adjustment, calibration, dimensional, and operational parameter [0318; 0370].
Claim 23: Carison teaches using an auger configured with the pump to deliver feedstock [abstract; col 2, ln 16-24].
Claim 24: Eastin teaches the spray fixture comprises a nozzle [0087; 0182]. 

Claim 26: Eastin teaches the kinetic energy fluid flows a single flow path [0182-0183; 0193].
Claim 28: Eastin teaches the spray fixture comprises a first inlet for the kinetic energy fluid, a second inlet for the feed stock and an outlet comprising a plate, a channel outlet and an opening between the plate and the channel outlet [0182; 0190-0195; 0202; Fig. 2 and 4]. 
Claim 29: Eastin teaches the channel outlet is configured proximity to the plate wherein the plate is separated from the channel outlet according to an adjustable distance, wherein the adjustable distance creates the opening [0194; 0203], wherein the opening comprises a circumferential arc extending from one degree to 360 degrees around a longitudinal central axis of the spray fixture [0203-0205]. 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastin in view of Carison as applied to claim 14 above, and further in view of Pullins [US 20190077650].
	Teaching of the prior art is aforementioned, but does not appear to teach the ports being threaded. Pullins is provided.  
Claim 16: Pullins teaches the components (first and second port, nozzle; distribution mechanism) of the seed treatment are threaded [0039, 0047; 0062 Fig. 3]; although the prior art does not explicitly teaches the feed hopper being threaded, it would have been obvious to one of ordinary skill in the art that to couple the hopper to the port, one could also thread the port and hopper so as to mate the component together allow for seed to fluidly flow from the hopper to the seed treatment component. It would have been obvious to one of ordinary skill in the art that one would need the 
Claims 17-18: Pullins teaches wherein the threading is a first threading, the third port having a second threading for operatively interfacing with the first port [0039, 0047; 0062 Fig. 3], and wherein the fourth port has a fourth threading for operatively interfacing with the first port [0039, 0047; 0062 Fig. 3].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastin in view of Carison as applied to claim 14 above, and further in view of Wagers [US 20140277959].
Teaching of the prior art is aforementioned, but does not appear to teach a memory, wherein the memory and the processor are configured to: determine a first liability characteristic of the feedstock and a second liability characteristic of the feedstock; determine a lability reference frame for the feedstock; compared the first lability characteristic of the feedstock at a first point in the lability reference frame with the second lability characteristic of the feedstock at a second point in the lability reference frame to determine a level of lability of the feedstock; limit a spectrum of selection criteria or configuration criteria based on the level of lability; and converge on a value to determine an adjustment, a calibration, a dimensional, or an operational parameter using the limit and at least one of the first lability characteristic of the feedstock and the second lability characteristic of the feedstock. Wagers is provided.
Wagers, directed to planter control system [title], teaches a memory [0129], wherein the memory and the processor are configured to: determine a first liability characteristic of the feedstock and a second liability characteristic of the feedstock (planter characteristics) [0008]; determine a lability reference frame for the feedstock; compared the first lability characteristic of the feedstock at a first point in the lability reference frame with the second lability characteristic of the feedstock at a second 

Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the arguments do not apply to new reference Carison being used in the current rejection.

Conclusion
Claims 14-18, 20, 23-29 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715